Citation Nr: 0837580	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of 
prostate cancer, to include urinary incontinence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to April 
1978 and from January 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for the 
residuals of prostate cancer, status post prostatectomy.  


FINDINGS OF FACT

1.  The veteran served on active duty from January to June of 
2003, a period longer than 90 days. 

2.  The veteran was diagnosed with a malignant tumor of the 
prostate within four months following his separation from 
active service.  

3.  The competent medical evidence demonstrates that the 
veteran experiences urinary incontinence as a result of his 
prostate cancer.  


CONCLUSIONS OF LAW

1.  The criteria for presumptive service connection for 
prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

2.  The criteria for service connection for urinary 
incontinence have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R.  §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans who have served 90 days or more during a war period 
or after December 31, 1946, may be granted presumptive 
service connection for certain chronic diseases although not 
otherwise established as incurred in or aggravated by service 
if the disease becomes manifest to a degree of 10 percent or 
more within one year from the date of separation from 
service.  Malignant tumors are among the chronic diseases for 
which presumptive service connection is warranted.  38 C.F.R. 
§§ 3.307, 3.309. (2007).

The evidence of record shows that the veteran had elevated 
PSA (prostate-specific antigen) readings prior to his January 
2003 entrance to active duty.  However, a prostate biopsy in 
2001 was negative for any cancer.  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  38 C.F.R. 
§ 3.304(b) (2007); 38 U.S.C.A. § 1111 (West 2002).  The Board 
finds that the veteran is presumed to have been in sound 
condition prior to his service because the elevated PSA 
readings constitute only abnormal laboratory readings and are 
not clear and unmistakable evidence of the existence of a 
disability.  Furthermore, a pre-service biopsy was negative.

Service personnel records establish that the veteran was 
called to active duty January to June of 2003, a period 
longer than 90 days, and during the Persian Gulf War ear.  
38 C.F.R. § 3.2(i) (2007).  Although his service medical 
records are silent for treatment of a chronic disease during 
that period, an October 2003 surgical pathology report from a 
private hospital shows that he was diagnosed with a prostatic 
adenocarcinoma, a malignant tumor of the prostate, 
approximately four months after his separation from service.  
Accordingly, the Board finds that presumptive service 
connection for prostate cancer is warranted.

The record shows that the veteran underwent a pelvic 
lymphadenectomy and radical prostatectomy in October 2003 to 
treat his cancer.  In November 2004, a VA examiner found that 
the veteran experiences urinary incontinence as a result of 
that surgery.  Thus, service connection for urinary 
incontinence is also warranted because the competent medical 
evidence shows that the condition was caused by the veteran's 
service-connected prostate cancer.  38 C.F.R. § 3.310(a) 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the Board finds that the evidence supports the 
grant of service connection for the residuals of prostate 
cancer, to include urinary incontinence, and service 
connection therefor is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the residuals of 
prostate cancer, to include urinary incontinence, is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


